Bloodworth, J.,
dissenting. Especially on account of the .loathsomeness of the charge in this indictment (the insertion of the mouth and tongue of the male into the vaginal opening of the female) do I regret that I can not agree with my brethren in the conclusion reached by them, as shown by the 2d and 3d headnotes above. As defined in our code, “Sodomy is the carnal knowledge and connection against the order of nature by man with man, or in the same unnatural manner with woman.” Construing this statute strictly, as all criminal laws must be construed, I think it means that the carnal knowledge must be by man with man, or in the same unnatural manner by man with woman. AYhen the connection is thus had, both participants are guilty. Primarily *308carnal knowledge» is synonymous with sexual intercourse, and is "the act of a man having sexual bodily connection with a woman” (Noble v. State, 22 Ohio State, 541, 545; Commonwealth v. Squires, 97 Mass. 61; definition of "carnal knowledge” in Black’s Law Dictionary, 174; 6 Cyc. 351; 9 Corpus Juris, 1293), and "is .the insertion of the male organ to some extent, however slightly, into the female organ of the female.” Maxey v. State, 66 Ark. 523 (52 S. W. 2). “The carnal knowledge necessary to constitute this offense [sodomy] is the same that is required in the case of rape. In this offense, as in rape, the crime is complete on proof of'penetration.” 1 Bussell on Crimes (7th Eng. ed.) 976.- It will be noted that in the definition of sodomy in our code the words “carnal knowledge” are the same as those .used in the definition of rape. It would hardly be insisted that rape could be committed by the man using his mouth and tongue in the manner alleged in this indictment. “A conviction of sodomy can not be sustained, the evidence not showing penetration.” Green v. State (Tex. Cr. App.), 79 S. W. 34. “The crime of sodomy can not be accomplished .between two women . . The essential elements of the crime of sodomy in any of its branches are very similar in character to those of the kindred crime of rape. . . Penetration of the body of the catamite, pathic, or subject is absolutely necessary to constitute the crime of sodomy, both at common law and under statute.” 1 Wharton’s Crim. L. (11th ed.), 965, 969, §§ 754, 758. Penetration by what? The same organ of the male used in having ordinary sexual intercourse. Sodomy as originally construed was only per anum. This was the crime of Sodom, the city that gave the abominable and disgusting crime its name. "Everyone commits the felony called sodomy who, . . being a male, carnally knows any man or any woman (per anum).” See definition of sodomy in Stroud’s Judicial Dictionary.
It is now held that the crime may be committed by the insertion of the virile organ of the male into either end of the alimentary canal, i. e. per anum or per os. Our own courts have so decided (White v. State, 136 Ga. 158, 71 S. E. 135; Herring v. State, 119 Ga. 709, 45 S. E. 697; Jones v. State, 17 Ga. App. 825, 88 S. E. 712); but the writer does not believe- that the indictment in this case is sustained by the Georgia decisions. It has been held also that “the actual penetration of the virile mem*309ber into an orifice of the human body, except the vaginal opening of the female, is sufficient for the establishment of the crime in question.” State v. Start, 65 Or. 178 (33 Pac. 513, 46 L. R. A. (N. S.) 366); State v. McGruder, 125 Iowa, 741 (101 N. W. 646). This, in my opinion, is the law in Georgia. See Herring v. State, supra. I do not believe sodomy can be committed under our statute without the use of the virile organ of the man.
Whether the writer is right or wrong, the members of our legislature could easily make the matter clear by a short statute making unlawful such practices as are alleged in the indictment in this ease.